      Case 4:21-cv-01633 Document 1 Filed on 05/18/21 in TXSD Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

ROYA REZAINIA                                     §
                                                  §
v.                                                §            CASE NO. 4:21-cv-1633
                                                  §
REDSTONE GROUP INC. AND                           §
KROGER TEXAS LP                                   §

                                    NOTICE OF REMOVAL

       PLEASE TAKE NOTICE THAT Defendant, Kroger Texas L.P. (incorrectly named as

“Kroger Texas LP” and sometimes referred to as “Kroger” or “Defendant”) while fully reserving

all rights and defenses, file this Notice of Removal to the United States District Court for the

Southern District of Texas, Houston Division. Removal is proper under 28 U.S.C. §§1332 and

1441(a) because this is an action over which the United States District Court for the Southern

District of Texas, Houston Division, has original diversity jurisdiction, as it is an action between

citizens of different states and the amount in controversy exceeds $75,000.00, exclusive of interest

and costs. In support of this Notice of Removal, Defendant respectfully would show as follows:

                              I.      GROUNDS FOR REMOVAL

       1.      This case is removable to this Court based on diversity jurisdiction under 28 U.S.C.

§§1332 and 1441(a).

       2.      Plaintiff Roya Rezainia (hereinafter referred to as “Plaintiff”) is an individual who

is a citizen of Texas, and a resident of the State of Texas.

       3.      Kroger is a limited partnership organized and existing under the laws of the State

of Ohio.

       4.      As described more fully below, Plaintiff seeks to recover from the Defendant an

amount in excess of $75,000.00, excluding interest and costs, in her state court action.
         Case 4:21-cv-01633 Document 1 Filed on 05/18/21 in TXSD Page 2 of 6




                                        II.     PENDING STATE SUIT

          5.       On or about February 25, 2021, Plaintiff filed an Original Petition against Kroger

and Redstone Group, Inc. (“Redstone”) in Cause No. 2021-11088 styled Roya Rezainia v.

Redstone Group Inc. and Kroger Texas LP, in the 333rd Judicial District Court of Harris County,

Texas.1

          6.       According to Plaintiff’s Original Petition, on April 15, 2020, while entering a

Kroger grocery store, she allegedly tripped and fell over a “dangerous crack and/or other defect in

the concrete walking and working surface” in the entryway area of the store.2

          7.       The name and address of the Court from which the case is being removed is:

                   333rd District Court
                   Harris County Civil Courthouse
                   201 Caroline Street
                   Houston, Texas 77002

                                 III.         STATE COURT DOCUMENTS

          8.       The following documents are attached to this Notice of Removal:

          Exhibit “A”      Plaintiff’s Original Petition.

          Exhibit “B”      Return of Service.

          Exhibit “C”      Defendant’s Original Answer.

          Exhibit “D”      An index of matters being filed.

                           D-1      Copy of the state court Docket Sheet/Record.

                           D-2      Copy of process.

                           D-3      A list of all counsel of record, addresses, telephone numbers, and
                                    parties.


1
    See Plaintiff’s Original Petition attached hereto as Exhibit A.
2
    Id. at ¶9.
                                                        2
       Case 4:21-cv-01633 Document 1 Filed on 05/18/21 in TXSD Page 3 of 6




                         D-4      Civil Cover Sheet

        Exhibit “E”      Plaintiff’s Notice of Partial Nonsuit Without Prejudice.

                                   IV.        TIMING OF REMOVAL

        9.       Kroger was served Plaintiff’s Original Petition on March 8, 2021.3 Plaintiff non-

suited Redstone on April 18, 2021.4 This Notice of Removal is being filed within 30 days of

service of Plaintiff’s Notice of Partial Non-suit of Defendant Redstone and is timely filed under

28 U.S.C. §1446(b).

                                         V.      JURISDICTION

        10.      Pursuant to 28 U.S.C. §1332, a defendant has a right to remove a case to federal

court if the case involves a dispute between completely diverse parties and the amount in

controversy, excluding interest and costs, exceeds $75,000.00.

        11.      Plaintiff has asserted that she seeks damages in an amount in between $250,000

and $1,000,000.5 Based on the allegations in Plaintiff’s Original Petition, this matter is removable

to this Court under 28 U.S.C. §1332 because the amount in controversy, excluding interests and

costs, exceeds $75,000.00.

        12.      Plaintiff also alleges in her Original Petition that she is a citizen of Texas.6

        13.      Kroger is a limited partnership organized and existing under the laws of the State

of Ohio. The following are the partners of Defendant, all of whom are incorporated in and citizens

of the State of Ohio:

                 a.      KRGP, Inc. is the General Partner of Kroger Texas L.P. KRGP, Inc. is
                         incorporated in the State of Ohio and its principal places of business is in
                         the State of Ohio.


3
  See Return on Service attached hereto as Exhibit B.
4
  See Plaintiff’s Notice of Nonsuit attached hereto as Exhibit E.
5
  See Plaintiff’s Original Petition attached as Exhibit A, at ¶ 2.
6
  See id. at ¶ 3.
                                                      3
         Case 4:21-cv-01633 Document 1 Filed on 05/18/21 in TXSD Page 4 of 6




                   b.      KRLP, Inc. is the Limited Partner of Kroger Texas L.P. KRLP, Inc. is
                           incorporated in the State of Ohio and its principal places of business is in
                           the State of Ohio.

          14.      Although Plaintiff originally sued Redstone, Plaintiff has since non-suited the

Redstone.7 As such, Kroger is the only Defendant in the lawsuit.

          15.      Accordingly, there exists complete diversity of citizenship between Plaintiff and

Kroger under 28 U.S.C. §1332.

                                               VI.      VENUE

          16.      Pursuant to 28 U.S.C. §1441(a), venue for this action is proper in the United States

District Court for the Southern District of Texas, Houston Division, as it is the federal judicial

district that encompasses the 333rd District Court of Harris County, Texas where the state action

was originally filed.

                VII.    NOTICE TO ADVERSE PARTIES AND TO STATE COURT

          17.      As the removing party, Defendant will give Plaintiff prompt written notice of this

Notice of Removal as required by 28 U.S.C. §1446(d).

          18.      Defendant will also file a copy of this Notice of Removal with the 333rd District

Court of Harris County, where the state court action is currently pending, as required by 28 U.S.C.

§1446(d).

                                              VIII. ANSWER

          19.      Defendant timely filed an answer in the state court action. By removing this action

to this Court, Defendant does not waive any defenses, objections or motions available to it under

state or federal law, and will timely file responsive pleadings to Plaintiff’s Original Petition in this

Court as well.



7
    See Plaintiff’s Notice of Non-suit, attached hereto as Exhibit E.
                                                        4
      Case 4:21-cv-01633 Document 1 Filed on 05/18/21 in TXSD Page 5 of 6




                                               PRAYER

       20.     For these reasons and in conformity with 28 U.S.C. §1446, Defendant respectfully

remove the civil action styled Roya Rezainia v. Redstone Group Inc and Kroger Texas LP, and

bearing Cause No. 2011-11088 on the docket of the 333rd District Court of Harrid County, Texas.

Defendants prays for such other and further relief, both general and special, at law and in equity,

to which it may show itself justly entitled.



                                                     Respectfully submitted by,

                                                     /s/ Adraon D. Greene
                                                     Adraon D. Greene
                                                       Attorney-in-Charge
                                                       State Bar No. 24014533
                                                       Federal Bar No. 25029
                                                       agreene@gallowaylawfirm.com
                                                     Kelsi M. Wade
                                                       State Bar No. 24088597
                                                       Federal Bar No. 2274018
                                                       kwade@gallowaylawfirm.com

OF COUNSEL:


GALLOWAY, JOHNSON, TOMPKINS
BURR & SMITH
1301 McKinney Suite 1400
Houston, Texas 77010
(713) 599-0700 – Phone
(713) 599-0777 – Fax

ATTORNEYS FOR DEFENDANT,
KROGER TEXAS L.P.




                                                 5
      Case 4:21-cv-01633 Document 1 Filed on 05/18/21 in TXSD Page 6 of 6




                                CERTIFICATE OF SERVICE

        I hereby certify that on this 18th day of May, 2021, a copy of the above and foregoing
was filed electronically with the Clerk of Court using the CM/ECF system, which will send a
notice of electronic filing to all CM/ECF participants. I also certify that I have forwarded this
filing by regular U.S. Mail, postage pre-paid, this same day to all non-CM/ECF participants.

       Via E-Service
       Chelsea Murfree
       Adam Ramji
       RAMJI LAW GROUP
       9816 Katy Freeway
       Houston, Texas 77055
       ATTORNEYS FOR PLAINTIFF




                                                     /s/ Kelsi M. Wade
                                                     Adraon D. Greene
                                                     Kelsi M. Wade




                                                 6
